In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-21-00040-CV
                                           No. 07-21-00041-CV
                                           No. 07-21-00042-CV

           IN THE INTEREST OF I.E., M.E., D.R., L.R., AND H.T.-D., CHILDREN

                       On Appeal from the 108th & 320th District Courts
                                    Potter County, Texas
   Trial Court Nos. 093946-E-FM, 75729-00-D, 77615-E, Honorable Carry A. Baker, Presiding

                                              July 29, 2021
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        From case numbers 07-21-00040-CV, 07-21-00041-CV, and 07-21-00042-CV,

Mother appeals three final orders terminating her parental rights to five children: I.E.,

M.E., D.R., L.R., and H.T.-D. From case number 07-21-00040-CV, Father appeals the

termination of his parental rights to I.E. and M.E. 1 Appellee is the Texas Department of




        1 To protect the children’s privacy, we will refer to the mother of H.T.-D., L.R., D.R., I.E., and M.E.

as “Mother”; the father of I.E. and M.E. as “Father”; and the children by initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West Supp. 2020); TEX. R. APP. P. 9.8(a), (b). The parental rights of L.D.’s and D.R.’s father,
S.R., were also terminated, but he did not appeal that decision. H.T.-D.’s father, J.T.D., is deceased.
Family and Protective Services. The cases were consolidated for a bench trial before the

associate judge with settings during January and February 2021.


       Mother’s appellate counsel has filed a motion to withdraw from the representation,

supported by an Anders brief.2 Father has filed an appellant’s brief raising three issues.

Agreeing with Mother’s counsel that no arguable ground supports an appeal by Mother,

we affirm the three final orders as they pertain to her and take no action on counsel’s

motion to withdraw. Finding no merit to the issues necessary for disposition of Father’s

appeal, we affirm the final order terminating his parental rights to I.E. and M.E.


                                              Background


       At final hearing, Department investigator Melody Zuniga testified that in January

2020 she was notified that then 15-year-old H.T.-D. made an outcry of sexual abuse

against Mother and Father. According to Zuniga, due to H.T.-D.’s “significant outcries of

sexual abuse, and physical abuse,” M.E., I.E., and L.R. were transported to The Bridge,

a children’s advocacy center, for interview. Zuniga interviewed D.R. later because of

“possible sexual interaction” between D.R. and M.E.


       Following the interviews, the Department took exigent custody of I.E., M.E., L.R.,

and D.R., and placed them together. Zuniga testified the exigent circumstances present

included H.T.-D.’s outcries of sexual abuse by Mother and Father, alleged physical abuse

toward D.R. and L.R., and a “significant amount of marijuana use” by Mother and Father.3



       2   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

       3  During her testimony, Department caseworker Tippi Watson echoed the Department’s drug-use
concern stating, “one of the reasons for removal was the continued drug use around the children.” In her
opinion, drugs “were a large portion of the case.” She added, “The family has a history of extended drug

                                                     2
When notified that the children were being removed, Father became angry to the point

that law enforcement was summoned. According to Zuniga, Mother appeared more

emotional than angry.


Parents’ alleged daily marijuana use, and the children’s involvement


       During Zuniga’s investigation, L.R. allegedly told her that Mother and Father

consumed marijuana on a daily basis. The parents brought the contraband to Texas from

Colorado. Further, according to Zuniga’s investigation, the children all knew where

marijuana was kept in the family’s home and had been instructed where it was to be

hidden if law enforcement arrived. D.R. allegedly told Zuniga that Mother and Father

frequently smoked marijuana and once smoked with H.T.-D.


       Mother and Father allegedly told Watson at their first meeting that “technically

marijuana is not an illegal drug, because it’s not illegal according to the Federal

Government,” and that it was their right to smoke marijuana. During her testimony,

Mother confirmed she, like L.R., told Zuniga about daily marijuana consumption and

making monthly trips to Colorado to purchase it. Watson said Mother admitted to having

used marijuana in June 2020, months after the children were removed. Mother agreed

on the stand that smoking marijuana was a problem.


       When Watson asked Father why he used marijuana, he allegedly told her he did

not like people and that smoking it kept him from killing people. However, at trial, Father




use. They have a history of relapse. Once the Department is out of the case, they go back to using
marijuana.”

                                                3
refused to answer whether he had smoked marijuana, interposing his privilege against

self-incrimination.


Alleged sexual abuse of H.T.-D. and L.R.


       H.T.-D.’s counselor, Lynn Jennings, testified about what she learned about H.T.-

D. over the course of seventeen counseling sessions. Jennings testified H.T.-D. had

recounted that Mother began touching the child’s “private areas” when H.T.-D. was age

thirteen. H.T.-D. said she lost count of the number of sexual contacts by Mother.


       In addition, when H.T.-D. was fourteen, Father allegedly began “messing with” her.

The episode is said to have begun with “inappropriate touching” and escalated to penile

penetration; it occurred “more than one time.” According to Jennings, H.T.-D. told her

that Mother and Father instructed her not to report their sexual conduct with her.


       In Jennings’ opinion, H.T.-D. exhibited self-esteem issues when discussing the

sexual abuse. The child hung her head, did not make appropriate eye contact, made

jokes, and cried. Without objection, Jennings was more than once asked whether she

believed H.T.-D.’s reports were truthful. Jennings responded to one inquiry by opining,

“based off of her demeanor, her words, her physiological responses when we’re

discussing things, it is completely consistent and congruent with a child who has been

sexually assaulted.”


       Other evidence supported Jennings’ testimony. After she was removed, H.T.-D.

initially lived with her father, J.T.D., until his death. Zuniga testified from her interview

with J.T.D. that H.T.-D. told him “the abuse had been ongoing, and more frequent, and



                                             4
the last time had been a week prior” to January 11, 2020. Zuniga further testified a sexual

assault examination revealed healed tears to H.T.-D.’s hymen.


        Mother denied sexually abusing H.T.-D., but attempted to name men who did; she

did not name Father. When asked if he sexually abused H.T.-D., Father interposed his

Fifth Amendment privilege against self-incrimination.4


        The evidence of sexual abuse was not limited to H.T.-D. Before the first setting of

final hearing, L.R. made an outcry to a Department courtesy worker that Father engaged

in sexually inappropriate conduct toward her. On an occasion when L.R. was age five,

Father allegedly spanked H.T.-D. and L.R. after removing them from the shower. He also

allegedly touched her “private chest area, like her breast area” as Father picked her up;

the occurrence made L.R. feel very uncomfortable.


        At another time, Father allegedly grabbed L.R.’s waist while she was unclothed;

Mother told him to stop. L.R. also allegedly told Jennings, with whom she had seventeen

counseling sessions, that when she was age seven, she awoke to find Father trying to

remove her shirt. Mother pulled L.R. away from Father.


        When age eight, L.R. claims Father told her to remove her pants and forced her to

the floor. L.R. refused and H.T.-D. began screaming; the occurrence ended when Mother

entered the room. L.R. allegedly told Jennings that on yet another occasion, Father tied




        4In a civil case, the factfinder may draw negative inferences from a party’s assertion of the privilege
against self-incrimination. In re T.B., No. 07-12-00538-CV, 2013 Tex. App. LEXIS 6728, at *7-8 (Tex.
App.—Amarillo May 31, 2013, no pet.) (mem. op.); TEX. R. EVID. 513(c).

                                                      5
L.R.’s hands behind her back, removed her pants but not her underwear, and attempted

to remove her shirt, only to be interrupted by Mother or H.T.-D.


        Jennings reported from her interviews with L.R. that these events occurred “more

than three times.” In Jennings’ opinion, Father’s conduct toward L.R. was “a grooming

process.”


        In addition to this evidence, documents received in evidence included November

2020 indictments charging Mother and Father with two counts each of sexually

assaulting5 H.T.-D., as well as one count of aggravated sexual assault of a child against

Mother.6 During the pendency of the Department’s cases, Mother and Father were

arrested for the indicted offenses, and released on bail. A condition of their bail bond,

Watson testified, prohibited contact with any child under age seventeen.


Parents’ alleged physical abuse directed at the children


        Evidence at trial also described multiple examples of alleged physical abuse

directed at the children, primarily D.R., H.T.-D., and L.R. As an example, the children told

numerous testifying witnesses that Father picked up D.R. by grabbing the child

underneath his chin near his esophagus. Mother said Father grabbed D.R. by a “pressure

point” to obtain his attention.         Mother thought this was an acceptable method for

preventing harm to self or others because D.R. is thought to be a special needs child.7




        5   See TEX. PENAL CODE ANN. § 22.011(a)(2) (West Supp. 2020).

        6   See TEX. PENAL CODE ANN. § 22.021(2)(B) (West 2019).
        7Mother testified 12-year-old D.R. is “on the borderline of Autism,” suffers from Oppositional
Defiance Disorder, Attention Deficit Hyperactivity Disorder, and two other diagnoses she could not recall.

                                                    6
        According to the testimony at trial from interviews with multiple children, Mother

and Father also often hit the children with a belt. Zuniga described the frequency of the

hitting that took place: “If something was done that was not approved of by [Mother] or

[Father], they [the children] were getting hit.”


        H.T.-D. allegedly reported both parents, but primarily Father, hit her, L.R., and D.R.

with a leather belt on the children’s lower backs and thighs. Mother was aware of Father’s

using the belt and testified Father “took discipline too far.” Jennings testified Father beat

L.R. with a leather belt, leaving red and purple marks. Zuniga also said L.R. described

an occasion where Father bent the child over a couch and began hitting her with a belt.

Zuniga said that when Mother saw bruising caused by Father, she commented that L.R.

deserved the result.


        Jennings reported H.T.-D. told her, “[Mother] and [Father] beat them pretty

regularly.” It is somewhat unclear from this testimony, however, what conduct was

characterized as “beating.” H.T.-D. also allegedly told Jennings that Mother “head-butted”

L.R. and D.R.


        The Department expressed concern that such contact was harming the children

physically and emotionally and risked future consequences. The family service plan

observed, “[D.R.] receives the bulk of the physical abuse and is often the scapegoat for

the family dysfunction.” The other children have “expressed concern for how frequently

he was hit, pinched and physically abused.” The plan also said:




At the time of final hearing, D.R. had been placed in a residential treatment center in another city. Per
Watson, this was the child’s fifth placement during the pendency of the case.

                                                   7
       Specifically of concern is the physical abuse [to D.R.] that is being reported
       by the children * * *. Physical abuse can lead to severe psychological
       trauma which can impair not only [D.R.’s] emotional development, but his
       siblings as well in the form of secondary trauma. The children are at risk
       for significant physical harm, emotional harm and even death.


Jennings opined there also existed “definite indicators” that L.R. was emotionally and

physically abused.


Children’s progress since the time of removal


       According to Zuniga, each child has done well during their placement. Via final

orders, the trial court terminated Mother’s parental rights to H.T.-D., L.R., D.R., M.E., and

I.E. after making findings under Family Code section 161.001(b)(1), predicate grounds

(D), (E), and (O), and that termination was in the children’s best interest. TEX. FAM. CODE

ANN. § 161.001(b)(1)(D),(E),(O) and (2) (West Supp. 2020).             The trial court also

terminated Father’s parental rights to M.E. and I.E. after making affirmative findings under

predicate grounds (E) and (O), and a best interest finding.          TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E),(O) and (2). These appeals followed.


                                         Analysis


       Per the Texas Family Code, predicate ground (D) provides for termination of

parental rights if the parent “knowingly placed or knowingly allowed the child to remain in

conditions or surroundings which endanger the physical or emotional well-being of the

child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(D). Predicate ground (D) looks at the child’s

living environment. Jordan v. Dossey, 325 S.W.3d 700, 721 (Tex. App.—Houston [1st

Dist.] 2010, pet. denied). This includes evidence regarding the suitability of the child’s

living conditions. In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014,

                                             8
pet. denied). The assessment looks at a parent’s conduct in the home. In re J.T.G., 121

S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.).             We recently articulated

application of the standard:

         It is not necessary that the children’s living environment directly threaten
         the children or that the children be injured, but the parent must at least
         be aware of the potential for danger to the children in such an
         environment and must have disregarded that risk. Illegal drug use and
         criminal activity support a conclusion that the children’s surroundings
         endanger their physical or emotional well-being.

In re A.L.G., No. 07-21-00020-CV, 2021 Tex. App. LEXIS 4871, at *17 (Tex.

App.—Amarillo Jun. 17, 2021, no pet. h.) (mem. op.) (citations omitted).


      The evidentiary focus is upon the child’s living environment as it existed prior to

removal by the Department. In re C.R., Nos. 07-20-00314-CV, 07-20-00316-CV, 2021

Tex. App. LEXIS 1286, at *6 (Tex. App.—Amarillo Feb. 23, 2021, no pet.) (mem. op.).

When coupled with a best-interest finding, termination of the parent-child relationship may

be based on a single act or omission violating predicate ground (D). In re M.D.M., 579

S.W.3d 744, 764 (Tex. App.—Houston [1st Dist.] 2019, no pet.).


      Predicate ground (E) permits termination of rights when the parent engages in

conduct or knowingly places the child with persons who engage in conduct which

endanger the physical or emotional well-being of the child.         TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E). Predicate ground (E) requires more than a single act or omission,

though, again, the cause of the danger to the child may be shown by the parent’s actions,

including any failure to act. Doyle v. Texas Dep’t of Protective & Regulatory Servs., 16

S.W.3d 390, 395 (Tex. App.—El Paso 2000, pet. denied); In re D.T., 34 S.W.3d 625, 634

(Tex. App.—Fort Worth 2000, pet. denied). The focus under predicate ground (E) is

                                            9
exclusively on the parent’s conduct. In re N.R., 101 S.W.3d 771, 776 (Tex. App.—

Texarkana 2003, no pet.). “To support a finding of endangerment, the parent’s conduct

does not necessarily have to be directed at the children nor are the children required to

actually suffer injury.” In re A.L.G., 2021 Tex. App. LEXIS 4871, at *18. Because a

parent’s use of an illegal drug exposes a child to the possibility that the parent may be

impaired or imprisoned, proof of illegal drug use may serve as grounds to support

termination under predicate ground (E). In re J.L.C., 582 S.W.3d 421, 431 (Tex. App.—

Amarillo 2018, pet. denied).


       The standard for reviewing the evidence is described in In re D.R.C., No. 07-19-

00428-CV, 2020 Tex. App. LEXIS 2524, at *4-5 (Tex. App.—Amarillo Mar. 25, 2020, pet.

denied) (mem. op.), and needs no further elaboration here. The term “endanger,” as

referenced by predicate grounds (D) and (E), means to expose to loss or injury; to

jeopardize. In re R.H., No. 06-20-00083-CV, 2021 Tex. App. LEXIS 3311, at *22 (Tex.

App.—Texarkana Apr. 30, 2021, no pet.) (mem. op.).


Mother’s Appeal


       Counsel’s Anders brief presents a professional evaluation of the record supporting

his opinion there are no arguable grounds for Mother’s appeal of the final orders in case

numbers 07-21-00040-CV, 07-21-00041-CV, and 07-21-00042-CV. See Anders, 386

U.S. at 744-45.     We find that counsel’s motion to withdraw and brief meet the

requirements of Anders. Counsel also showed he provided Mother a copy of his motion

to withdraw, brief, and the record, and notified Mother of her right to file a pro se response

if desired. Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). By letter from the


                                             10
Clerk of this Court, Mother was notified of her opportunity to respond to counsel’s brief.

Mother filed a lengthy pro se response.8 After considering the record, counsel’s Anders

brief, and the permissible portion of Mother’s pro se response, we agree with counsel that

no arguable ground for appeal is shown. In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—

El Paso 2009, no pet.).


        Although counsel for Mother argues, “there are no non-frivolous grounds for [her]

appeal,” we nevertheless conduct a review of the evidence relevant to the trial court’s

findings that Mother violated predicate grounds (D) and (E) in each case. See In re L.G.,

596 S.W.3d 778, 781 (Tex. 2020) (per curiam) (requiring appellate court to detail analysis

of challenged (D) and (E) ground findings even when judgment is affirmed on other

grounds); In re B.F., No. 07-20-00349-CV, 2021 Tex. App. LEXIS 3319, at *2-3 (Tex.

App.—Amarillo Apr. 30, 2021, no pet.) (per curiam, mem. op.) (conducting independent

evidentiary sufficiency review in appeal involving Anders brief).


        Given the evidence, which we view in the light most favorable to the trial court’s

finding, we conclude the evidence is sufficient to support a firm belief or conviction that

Mother knowingly placed or knowingly allowed the children to remain in conditions or

surroundings which endanger the physical or emotional well-being of the children. TEX.

FAM. CODE. ANN. § 161.001(b)(1)(D). We further conclude the evidence is sufficient that

the trial court could have held a firm belief or conviction that Mother engaged in conduct

or knowingly placed the children with persons who engaged in conduct that endangered



       8 Mother’s response includes arguments and numerous attached exhibits from outside the record.

We are, however, prohibited from considering matters not included in the appellate record. In re M.M., No.
07-13-00175-CV, 2013 Tex. App. LEXIS 12263, at *3 (Tex. App.—Amarillo Sep. 30, 2013, no pet.) (mem.
op.).

                                                   11
the physical or emotional well-being of the children.              TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E). And, viewing the evidence in a neutral light, we conclude that a

reasonable factfinder could have formed a firm belief or conviction that Mother committed

acts and omissions that satisfy predicate grounds (D) and (E).


       The evidence supporting termination of Mother’s parental rights, viewed in a light

most favorable to the judgment, includes, but is not limited to, the following:


          •   Mother’s daily consumption of marijuana in the children’s home;

          •   Mother’s storage of marijuana in the children’s home;

          •   Mother’s instructions to the children of where to hide the marijuana if law
              enforcement arrives;

          •   Mother’s smoking marijuana with H.T.-D., a child;

          •   Mother’s repeated instances of sexual abuse of H.T.-D.;

          •   Evidence that Mother knew of Father’s acts of sexual abuse of L.R. or
              efforts to “groom” L.R. for future sexual abuse, but allowing Father to remain
              in the home with the children;

          •   Evidence that Mother knew Father had picked up D.R. by the neck to obtain
              D.R.’s attention, but allowing Father to remain in the home with the children;

          •   Mother’s “regular” instances of “beating” the children;

          •   Evidence that Mother knew Father’s hitting the children “took discipline too
              far,” but allowing Father to remain in the home with the children;

          •   Mother’s physical “abuse” of D.R. and L.R.;

          •   Mother’s acts and omissions endangering the physical and emotional well-
              being of the children; and

          •   Termination of Mother’s parental rights is in the children’s best
              interest.




                                             12
       Accordingly, the trial court’s final orders terminating Mother’s parental rights in

case numbers 07-21-00040-CV (In re I.E. and M.E.), 07-21-00041-CV (In re L.R. and

D.R.), and 07-21-00042-CV (In re H.T.-D.) are affirmed. We take no action on counsel’s

motion to withdraw, from representation in each case but call counsel’s attention to the

continuing duty of representation through the exhaustion of proceedings, which may

include filing a petition for review in the Supreme Court of Texas. In re P.M., 520 S.W.3d

24, 27 (Tex. 2016) (per curiam).


Father’s Appeal: Sufficiency of Evidence


       We next review Father’s arguments as to children I.E. and M.E. in light of the

evidence discussed above, as well as the evidence detailed herein regarding these two

children. I.E. is the nine-year-old son of Mother and Father; M.E. is their eight-year-old

daughter. We disagree with Father’s argument that the predicate ground (E) finding is

not supported by legally or factually sufficient evidence.


       We begin our discussion of the evidence of Father’s acts and omissions:

          •   Father’s daily consumption of marijuana in the children’s home;

          •   Father’s justification of consuming marijuana because it kept him from killing
              people;

          •   Father’s storage of marijuana in the children’s home;

          •   Father’s instructions to the children of where to hide the marijuana if law
              enforcement arrives;

          •   Father’s smoking marijuana with H.T.-D., a child;

          •   Father’s repeated instances of sexual abuse of H.T.-D.;

          •   Father’s efforts to “groom” L.R. for future sexual abuse;


                                            13
             •   Evidence that Father knew of Mother’s acts of physical and sexual abuse,
                 but allowing Mother to remain in the home with the children;

             •   Picking up D.R. by the neck to obtain D.R.’s attention;

             •   Father’s “regular” instances of “beating” the children;

             •   Father’s physical “abuse” of D.R. and L.R.;

             •   Father’s acts and omissions endangering the physical and emotional well-
                 being of the children; and

             •   Termination of Father’s parental rights is in the children’s best
                 interest.


       Zuniga testified that I.E. made no allegation of abuse or neglect when interviewed

at The Bridge. However, I.E. did describe the abuse of H.T.-D, L.R., and D.R., as well as

his parents’ drug use. I.E. also once observed a bruise on D.R.’s back and related that

D.R. “would get hit” when Father was angry with him. Watson testified that I.E. and M.E.

said they did not want to live with Mother and Father because of the way the other children

were treated.


       Jennings had twenty-two counseling sessions with M.E., and Zuniga met with the

child, as well. Again, as with I.E., M.E. related she was not physically abused or “beat”

like the other children.9 She observed D.R.’s “marks and bruises” and knew Father beat

D.R. with a belt and a paddle. M.E. reported to Jennings she “felt badly because she

watched her other siblings get hurt.”


       Zuniga testified M.E. talked of going to Colorado to acquire marijuana and hiding

it in the couch. M.E. described the marijuana “as smelling really bad” and explained that

the children were only allowed to touch the marijuana if it had to be hidden. Like, I.E.,


       9   M.E. used the term “beat” to mean hit or slapped.

                                                    14
M.E. expressed concern about living with Mother and Father; according to Jennings, M.E.

had a “freak out moment” when she mistakenly believed Mother and Father were going

to remove the children from foster placement.


       Father argues “because there is no evidence of abuse or neglect perpetrated on

I.E. and M.E., there is no basis for termination under” predicate ground (E). We disagree

that the Family Code provision is read so restrictively. The evidence detailed earlier in

this opinion shows how all the children, including I.E. and M.E., were subjected to a living

environment and parental conduct that included (1) sexual assault of at least one child by

Mother and Father; (2) extreme punishment of three of the children; and (3) illegal drug

use by both parents for which all children were expected to assist.


       Though the term “endanger” means more than a threat of metaphysical injury or

the possible ill effects of a less-than-ideal family environment, “it is not necessary that the

conduct be directed at the child or that the child actually suffers injury.” Tex. Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). See also In re J.F.-G., No. 20-

0378, 2021 Tex. LEXIS 413, at *12-13 (Tex. May 21, 2021) (“Endangering conduct under

subsection (E) need not be directed at the child. Nor must the child actually suffer

injury.”). Acts of violence or abuse directed toward one child can endanger other children

that are not the direct victims of the conduct and support termination of parental rights of

the other children. In re Baby Boy R., 191 S.W.3d 916, 925 (Tex. App.—Dallas 2006,

pet. denied) (stating in conjunction with predicate ground (E) finding, “a parent’s conduct

toward a stepchild will suffice to support termination of another child, even if that conduct

did not occur in the child’s presence,” and inferring from a father’s guilty plea of

aggravated sexual assault of his stepdaughter that he “engaged in conduct that will

                                              15
endanger or jeopardize the physical or emotional well-being of other children in the home

who may discover the abuse or be abused themselves.”). See In re L.W., No. 01-18-

01025-CV, 2019 Tex. App. LEXIS 2825, at *34-35 (Tex. App.—Houston [1st Dist.] Apr. 9,

2019, pet. denied) (mem. op.); In re K.S., No. 02-14-00073-CV, 2014 Tex. App. LEXIS

8693, at *24-27 (Tex. App.—Fort Worth Aug. 7, 2014, no pet.) (mem. op.); In re K.W., No.

02-09-00041-CV, 2010 Tex. App. LEXIS 291, at *18-23 (Tex. App.—Fort Worth Jan. 14,

2010, no pet.) (mem. op.) (holding that mother’s drug use supported endangerment

findings against alleged father under predicate grounds (D) and (E)).


       That M.E. and I.E. were fortunate enough to not physically experience the abusive

acts suffered by their step-siblings does not mean they were not endangered. Evidence

of conduct endangering a child’s emotional well-being is equally as important. TEX. FAM.

CODE ANN. § 161.001(b)(1)(E).       The evidence here shows that both I.E. and M.E.

observed the effects of Father’s physical abuse directed at D.R. and other children in the

home. The family service plan points out that abuse to D.R. can impair the other children

in the form of secondary trauma. In fact, I.E. and M.E. were affected to the point that they

no longer wanted to live with their parents. In re B.J.B., 546 S.W.2d 674, 677 (Tex. Civ.

App.—Texarkana 1977, writ ref’d n.r.e.) (concerning predicate ground (E), “[i]t is not

mandated therein that the children observe[] the conduct.”).


       As additional support, the record capably demonstrates the centrality of marijuana

in the lives of Mother and Father. Father and Mother daily consumed the drug, expressed

disregard for prohibitive law, and willingly involved the children in its unlawful possession

and concealment. The evidence shows Mother and Father consumed marijuana with one

of I.E.’s and M.E.’s siblings. The evidence sufficiently supports a conclusion that this

                                             16
illegal-drug-related conduct created or allowed an environment that endangered the

physical or emotional well-being of the children and amounted to a course of conduct that

endangered the physical or emotional well-being of the children. See In re S.S., No. 07-

19-00309-CV, 2020 Tex. App. LEXIS 1095, at *11-12 (Tex. App.—Amarillo 2020, pet.

denied) (mem. op.) (upholding termination of parental rights under predicate grounds (D)

and (E): “Many courts have noted that a parent’s ongoing drug use is conduct that

subjects a child to a life of uncertainty and instability, which endangers the physical and

emotional well-being of the child.”).


        Viewing the evidence in the light most favorable to the trial court’s finding, we

conclude that the trial court could have formed a firm belief or conviction that Father

engaged, or knowingly placed I.E. and M.E with persons who engaged, in conduct that

endangered their physical and emotional well-being.                     See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E). And, viewing the evidence in a neutral light, we conclude that a

reasonable factfinder could have formed a firm belief or conviction that Father engaged

in conduct, or knowingly placed I.E. and M.E with persons who engaged in conduct that

endangered the physical and emotional well-being of the children. See id. Father’s issue

is overruled.


        Our affirmance of the termination of Father’s parental rights pretermits Father’s

challenge to the evidence supporting the trial court’s predicate ground (O) finding.10




         10 “Only one predicate finding under section 161.001[(b)](1) is necessary to support a judgment of

termination when there is also a finding that termination is in the child’s best interest.” In re A.V., 113
S.W.3d 355, 362 (Tex. 2003) (citations omitted); In re J.F.-G., 2021 Tex. LEXIS 413, at *12 (citing In re
A.V.); see TEX. R. APP. P. 47.1.

                                                   17
Father’s Appeal: Refusal to grant a continuance


       Relying on Family Code section 161.2011(a), Father also argues the trial court

reversibly erred by failing to continue the Department’s case against him until his criminal

charges are resolved. We overrule his issue.


       Three days before the first day of final hearing, Mother filed a “Motion to Retain

Suit on the Court’s Docket and Set New Dismissal Date,” per Family Code section

263.401(a). In arguing the motion, Mother’s counsel pointed to such necessitating factors

as the COVID-19 pandemic’s effect on her communications with Mother and her need to

follow up on some unspecified information. Father’s counsel made reference to pending

criminal charges and concluded, “I have no objection to her getting a little more time to

prepare.” The trial court verbally denied Mother’s motion, noting the criminal matters

would not likely be resolved within the succeeding six months.


       We hold that the statements by Father’s counsel did not join Mother’s motion to

retain or put the trial court on notice that Father was seeking a continuance under Family

Code section 161.2011(a). A trial court’s ruling on a motion for continuance will not be

disturbed unless the trial court clearly abused its discretion. BMC Software Belg., N.V. v.

Marchand, 83 S.W.3d 789, 800 (Tex. 2002) (citing Villegas v. Carter, 711 S.W.2d 624,

626 (Tex. 1986)).    A trial court abuses its discretion when its ruling is arbitrary or

unreasonable and without reference to any guiding rules and principles. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).


       Texas Rule of Civil Procedure 251 provides, “No application for a continuance shall

be heard before the defendant files his defense, nor shall any continuance be granted


                                            18
except for sufficient cause supported by affidavit, or by consent of the parties, or by

operation of law.” Rule 251 applies to motions filed under section 161.2011(a). In re

A.H., No. 02-17-00222-CV, 2017 Tex. App. LEXIS 10544, at *32 (Tex. App.—Fort Worth

Nov. 9, 2017, pet. denied) (mem. op.). Therefore, Father was required to file an affidavit

stating sufficient cause for a continuance. In re J.S., No. 12-15-00053-CV, 2015 Tex.

App. LEXIS 8421, at *2-3 (Tex. App.—Tyler Aug. 12, 2015, no pet.) (mem. op.). He failed

to do so. Generally, when a motion for continuance is not supported by affidavit, an

appellate court must presume the trial court did not abuse its discretion in denying the

motion. In re J.L.T., No. 07-18-00340-CV, 2018 Tex. App. LEXIS 10888, at *5-6 (Tex.

App.—Amarillo Dec. 28, 2018, pet. denied) (mem. op.).


        We further disagree that Father joined in Mother’s motion to retain and find nothing

in the record to indicate Mother’s request was brought pursuant to section 161.2011(a);

the section was not even mentioned. However, to the extent such a request could have

been inferred, the trial court properly exercised discretion in finding the best interest of

the children required the hearing to proceed. See id. (permitting a continuance “only if

the court finds that a continuance is in the best interest of the child.”).


        We conclude the record does not show the trial court abused its discretion by failing

to grant Father a continuance under section 161.2011(a).11 Father’s issue is overruled.




        11Moreover, Father did not brief an argument of error based on failure to grant an extension of time
under Family Code section 263.401. Even if he intended such a claim, however, our conclusion would
remain; the trial court did not err by proceeding with final hearing.

                                                    19
                                   Conclusion


     We affirm the final orders of the trial court in 07-21-00040-CV, 07-21-00041-CV,

and 07-21-00042-CV.




                                                   Lawrence M. Doss
                                                      Justice




                                        20